EXHIBIT 10.5
 
[amzz_ex10501.jpg]
 
 
 

--------------------------------------------------------------------------------

 
 
BASIC AGREEMENT TERMS
 
1. 
Program Description.  The purpose of the Agreement is to support the activities
described in the Recipient’s Agreement with the Sponsor, hereby incorporated by
reference and summarized in Attachment A: Program Description (hereafter
referred to as “Project”). Recipient agrees to use all Project Support only for
such activities.

 
2.
Project Support.  Project Support may include any one or more of the following
types of assistance, without limitation, as set forth in the Project or as
otherwise subsequently agreed by CRDF or the Sponsor: [a] individual support
payments paid directly to Project Personnel, [b] equipment, materials, supplies
and/or services purchased by CRDF on behalf of the Recipient, [c] travel-related
direct payments to individual Project Personnel or to vendors on their behalf;
and [d] direct transfers of funds to institutional accounts for project-related
expenses.

 
3. 
Agreement Period.  Unless otherwise specified in the Agreement Cover Sheet, the
Agreement Period commences upon date of execution of the Agreement by all
parties and terminates on the expiration of the duration specified in the
Agreement Cover Sheet.

 
4. 
Budget.  Recipient agrees to comply strictly with the Budget set forth in
Attachment B (hereafterreferred to as “Budget”). The Budget includes line items
for all types of Project support. Costs of Project support not expressly
specified in the Budget, or in excess of line items therein, are not eligible
costs and may not be charged to the Project unless subsequently approved in
writing by CRDF.

 
5. 
Eligible Costs.  Recipient may use Project Support only for Recipient’s
verifiable, reasonable, allocable and allowable direct costs necessary for
performance of the activities specified in the Project and consistent with the
direction of the Sponsor. All such costs must comply with the terms and
conditions of the Agreement and must be incurred and expended in the Agreement
Period. In incurring costs, as in other matters relating to implementation,
Recipient is expected to exercise prudent management and tomake sound
administrative judgments under the circumstances prevailing at the time a
decision is made. Documentation supporting expenditures and other actions in
implementing the Agreement must be made in advance of the action, be consistent
with the Recipient’s established policies and procedures, comply with the terms
of this Agreement and current CRDF policies and procedures, and reflect
appropriate approvals within the organization.

 
6.
Project Funds.  Funds for Project Support have been provided by the Sponsor
identified in the Agreement Cover Sheet. The amount and distribution of these
funds, including schedule of disbursements and allowability of costs, are
determined solely by the Sponsor. CRDF’s aggregate liability arising out of or
relating to the Agreement, regardless of the type(s) and mix of Project support
involved, may not under any circumstances exceed the Project Support Amount.
Recipient is solely responsible for any overruns.

 
7.
Reports. Recipient may be required to submit technical and financial reports in
a format to be provided by CRDF or the Sponsor. Reports shall be submitted
electronically in accordance with the schedule specified herein to the attention
of the Agreement Officer.
 
Apart from the aforementioned reports, the Recipient shall provide such reports
as may be required by the Sponsor to detail project progress and results.

 
 

FOCUS Project Agreement   September 27, 2013   Page 2 of 16

 
 

--------------------------------------------------------------------------------

 
 
8.
Tax Responsibility. Neither CRDF, not the Sponsor is not responsible for any
taxes associated with disbursements and other assistance in the scope of this
Agreement received by the Recipient. It is recommended that the Recipient
contact their tax advisor for advice on any tax implication associated with such
receipt of assistance and funds.

 
9.
Project Personnel. The following Project Director(s) and/or other staff
(“Project Personnel”) are deemed essential to successful implementation of the
activities specified in the Project:

 
Participant's Name
 
Institute Name
 
Job Title
         
Glazunov, Gennadiy Petrovych
 
NSC KIPT
 
senior scientist
Maznichenko, Sergiy Mykhaylovych
 
NSC KIPT
 
deputy head of department
Konotops'kyi, Oleksiy Leonidovych
 
NSC KIPT
 
sci.res.
Bondarenko, Mykhaylo Mykolayovych
 
NSC KIPT
 
sci.res.
Svinarenko, Olexandr Petrovych
 
NSC KIPT
 
sci.res.
Lutchenko, Evgen Valentynovych
 
NSC KIPT
 
laboratory assistant
Vynogradov, Dmytro Volodymirovych
 
NSC KIPT
 
sci.res.
Pylypenko, Mykola Mykolayovych
 
NSC KIPT
 
head of laboratory

 
 
These individuals may not be replaced without prior written approval of CRDF and
the Sponsor.
 
The Project Director is responsible for overseeing the technical work to be
performed under the Project; for providing technical leadership; for preparing
and submitting payment requests and required reportsin accordance with Sponsor
and CRDF guidelines as well as the policies of his/her respective institution;
for ensuring that activities are coordinated with his institution, Project
Personnel, and the Sponsor; and for managing the Project in compliance with
terms of this Agreement.

 
10.
Notification of Certain Events.  Recipient shall notify the Sponsor and CRDF, in
writing, of the occurrence of any of the following events:

 
A.  Any significant change in the methodology or procedures being used in the
Project from those discussed in the proposal;
B. Any significant or major findings, breakthroughs, or events of unusual
interest;
C.  Any problems, delays or adverse conditions that will materially affect the
Project, its objectives or time schedules and actions being taken to address
them,
D.  Any changes in key personnel or their status on the Project; and
E.  Any change in a Project Director’s institution, mailing address, telephone
or fax numbers, or e- mail address;
F.  Any change in or absence of a Project rector or project key personnel for a
period longer than thirty (30) days;
G.  Any change in Project Personnel’s level of effort devoted to the Project;
H.  Any significant change in the Project objectives or scope;
 
All changes in Project Personnel, budget reallocation requests (per subparagraph
(I) above), and/or changes in Project objectives or scope are subject to Sponsor
and CRDF approval.
 

FOCUS Project Agreement   September 27, 2013   Page 3 of 16

 
 

--------------------------------------------------------------------------------

 
 
11.
Notices.  Unless otherwise approved by CRDF on a case-by-case basis, all notices
in connection with the Agreement shall be made in writing to the Agreement
Officer specified on the Cover Sheet.

 
12.
Authority of CRDF Agreement Officer.  The assigned Agreement Officer maintains
the sole authority to interpret, modify or amend any provision of this
Agreement. All financial, administrative and contractual issues should be
addressed to the Agreement Officer. CRDF reserves the right to assign a new
Agreement Officer at any time over the course of the award through written
notification to Recipient.  All technical oversight of the Project is the sole
responsibility of the assigned Sponsor Technical Representative, identified in
the Agreement Cover Sheet.

 

FOCUS Project Agreement   September 27, 2013   Page 4 of 16

 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT A:
PROJECT DESCRIPTION
 
Super pure hydrogen is required in chemical, electronic and others industries,
as well as for carrying out different scientific investigations in many plasma
devices, in particular, for solving problems of controlled thermonuclear
synthesis. Super pure hydrogen (purity higher than 99. 999 % vol.) producing is
the actual task of the technological process of hydrogen production. Most of
current methods of generating ultra pure hydrogen consist of two main steps of
the technological process: producing low-purity technical hydrogen and its
purification. The essential power inputs are required for both steps. Then
produced pure hydrogen can be either used by consumers or accumulated in storage
devices, or compressed in balloons.
 
We  had  suggested  the  method  of  hydrogen  production  (purity  is  higher  than  99.999%)  which
requires only one step of the process of generating super pure hydrogen (Patent
of Ukraine # 86884, Bull. #10, 2009). It is generated by means of placing the
diffusion-catalytic membrane into the flame of combustion of hydrocarbons. The
membrane serves to separate the volume of hydrocarbon combustion from that of
pure hydrogen accumulation. Implementation of this technology allows producing
super pure hydrogen simultaneously with combusting hydrocarbon materials, e.g.
while water heating. As a result ofusing laboratory model (hydrogen capacity of
about 1 Ncm3/s), the possibility of implementing the technology mentioned above
while combusting ethyl alcohol, gas (butane) and benzene was revealed.
 
The main distinction of the suggested method is that it consists of only one
step of the technological process producing super pure hydrogen. The method
generates super pure hydrogen simultaneously with combustion of inflammables
(hydrocarbon materials), e.g., while water heating. As a result, the power
inputs for maintain necessary parameters for hydrogen producing process are
saved and the need for a purification procedure is eliminated. The suggested
method could be applied in hydrogen energy, chemical, electronic and fuel cells
industries as well as in scientific research, in particular, for solving
problems of controlled thermonuclear fusion, in many plasma devices. Evidently,
it is profitable to introduce this method into the plants where large volumes of
hydrocarbon materials (fuels) are used, e.g. in boiler-rooms or other devices.
Consumption of fuel for hydrogen production will be negligible compared to that
for fulfillment of main functions. To implement all the above it is necessary to
investigate in detail the processes running both on thediffusion-catalytic
membrane surfaces and within the membrane, to study life time of the membrane
under conditions of its long-term exposure to the flame, to create work model of
super pure hydrogen generator with hydrogen storage, e.g., with the use of
intermetallides. We intend to solve all these problems within the framework of
this project.
 
As a result of the project implementation the process of hydrogen penetration
through diffusion-catalytic membranes on the basis of Pd and Ni from the flame
zone of hydrocarbons combustion (such characteristics as hydrogen permeation
rate and energy activation values will be obtained) will be investigated. The
life time of the diffusion membrane material under conditions of its long-term
exposure to the flame will be investigated as well. The work model of super pure
hydrogen generator with its accumulation will be created; its work will be
researched. On the basis of the obtained results the analysis of the possibility
to develop industry technology and devices to produce and accumulate large
amount of super pure hydrogen from the flame of combustion of hydrocarbons will
be made. The reports, patents and scientific papers will be presented.
 

FOCUS Project Agreement   September 27, 2013   Page 5 of 16

 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT B:
BUDGET
 
UKP1-30036-KK-13
FOCUS Project Budget and Schedule of Payments
 

   
Quarter 1 - October
 
Quarter 2 - January
  Quarter 3 - April   Quarter 4 - July  
Quarter 5 - October
 
Quarter 6 - January
  Quarter 7 - April   Quarter 8 - July      
Individual Financial Support (IFS)
 
2013
 
2014
 
2014
 
2014
 
2014
 
2015
  2015   2015   TOTAL                                          
Glazunov Gennadiy Petrovych
  $ 3 780,00   $ 3780,00   $ 3 780,00   $ 3 780,00   $ 3 780,00   $ 3 780,00   $
3 780,00   $ 3 780,00   $ 30 240,00  
Maznichenko Sergiy Mykhaylovych
  $ 1 330,00   $ 1330,00   $ 1 330,00   $ 1 330,00   $ 1 330,00   $ 1 330,00   $
1 330,00   $ 1 330,00   $ 10 640,00  
Konotops'kyi Oleksiy Leonidovych
  $ 1 330,00   $ 1330,00   $ 1 330,00   $ 1 330,00   $ 1 330,00   $ 1 330,00   $
1 330,00   $ 1 330,00   $ 10 640,00  
Bondarenko Mykhaylo Mykolayovych
  $ 1 050,00   $ 1050,00   $ 1 050,00   $ 1 050,00   $ 1 050,00   $ 1 050,00   $
1 050,00   $ 1 050,00   $ 8 400,00  
Svinarenko Olexandr Petrovich
  $ 1 330,00   $ 1330,00   $ 1 330,00   $ 1 330,00   $ 1 330,00   $ 1 330,00   $
1 330,00   $ 1 330,00   $ 10 640,00  
Lutchenko Evgen Valentynovych
  $ 875,00   $ 875,00   $ 875,00   $ 875,00   $ 875,00   $ 875,00   $ 875,00   $
875,00   $ 7 000,00  
Vynogradov Dmytro Volodymirovich
  $ 1 050,00   $ 1050,00   $ 1 050,00   $ 1 050,00   $ 1 050,00   $ 1 050,00   $
1 050,00   $ 1 050,00   $ 8 400,00  
Pylypenko Mykola Mykolayovych
  $ 1 000,00   $ 1000,00   $ 1 000,00   $ 1 000,00   $ 1 000,00   $ 1 000,00   $
1 000,00   $ 1 000,00   $ 8 000,00                                              
        $ -  
SUBTOTAL - IFS
  $ 11 745,00   $ 11 745,00   $ 11 745,00   $ 11 745,00   $ 11 745,00   $ 11
745,00   $ 11 745,00   $ 11 745,00   $ 93 960,00  

 

   
Quarter 1 - October
 
Quarter 2 - January
  Quarter 3 - April  
Quarter 4 - July
 
Quarter 5 - October
 
Quarter 6 - January
 
Quarter 7 - April
 
Quarter 8 - July
 
 
 
Equipment, Supplies and Services
 
2013
 
2014
 
2014
 
2014
 
2014
 
2015
 
2015
 
2015
 
TOTAL
                                                   
Equipment
  $ 600,00   $ 10 000,00       $ 18 964,00   $ 10 000,00               $ 39
564,00             $ 650,00   $ 700,00   $ 600,00   $ 450,00               $ 2
400,00  
Supplies
  $ 1 000,00   $ 500,00   $ 1 500,00         $ 500,00   $ 1 500,00   $ 500,00  
    $ 5 500,00             $ 5 000,00   $ 500,00         $ 5 000,00   $ 2 000,00
            $ 12 500,00             $ 2 000,00               $ 1 000,00        
          $ 3 000,00  
Other
  $ 3 000,00   $ 1 000,00   $ 1760,00   $ 1 000,00   $ 3 000,00   $ 1 000,00   $
3 000,00   $ 1 000,00   $ 14 760,00                                            
          $ -                                                            
SUBTOTAL -ESS
  $ 4 600,00   $ 19 150,00   $ 4460,00   $ 20 564,00   $ 19 950,00   $ 4 500,00
  $ 3 500,00   $ 1 000,00   $ 77 724,00  

 

   
Quarter 1 - October
 
Quarter 2 - January
  Quarter 3 - April  
Quarter 4 - July
 
Quarter 5 - October
 
Quarter 6 - January
 
Quarter 7 - April
 
Quarter 8 - July
 
 
 
Travel [TR]
 
2013
 
2014
 
2014
 
2014
  2014  
2015
 
2015
 
2015
 
TOTAL
                                         
International Transportation
      $ 3 000,00       $ -   $ -       $ 3 500,00   $ -   $ 6 500,00  
Domestic Transportation
  $ 1 000,00         $ 1000,00               $ 1 000,00               $ 3 000,00
 
Other Travel Expenses
        $ 2 000,00                     $ 2 000,00               $ 4 000,00  
GENERAL TRAVEL EXPENSES
                                                  $ -                          
                            $ -                                                
           
SUBTOTAL - TR
  $ 1 000,00   $ 5 000,00   $ 1000,00   $ -   $ -   $ 3 000,00   $ 3 500,00   $
-   $ 13 500,00  

 

   
Quarter 1 - October
 
Quarter 2 - January
 
Quarter 3 - April
 
Quarter 4 - July
 
Quarter 5 - October
 
Quarter 6 - January
 
Quarter 7 - April
 
Quarter 8 - July
     
Institutional Support [IS]
 
2013
 
2014
 
2014
 
2014
 
2014
 
2015
 
2015
 
2015
 
TOTAL
                                         
KIPT overhead
  $ 1 852,00   $ 1 852,00   $ 1 852,00   $ 1 852,00   $ 1 852,00   $ 1 852,00  
$ 1 852,00   $ 1 852,00   $ 14 816,00                                          
            $ -  
SUBTOTAL - IS
  $ 1 852,00   $ 1 852,00   $ 1 852,00   $ 1 852,00   $ 1 852,00   $ 1 852,00  
$ 1 852,00   $ 1 852,00   $ 14 816,00  

 
TOTAL PROJECT EXPENSES
 
Individual Financial Support [IFS]
  $ 93 960,00  
Materials and Services [ESS]
  $ 77 724,00  
Travel [TR]
  $ 13 500,00  
Institutional Support [IS]
  $ 14 816,00            
TOTAL
  $ 200 000,00  

 

FOCUS Project Agreement   September 27, 2013   Page 6 of 16

 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT C:
INVOICING AND PAYMENT
 
1. 
Initiation of Project Support by Recipient.  Recipient will initiate the
provision of Project Support by submitting to CRDF invoices or request forms in
a format provided by CRDF. Invoices or requests must be submitted to the
Agreement Officer or his/her designee.

 
2.  
Payments.  Recipient will receive payment for allowable Eligible Costs on a
cost-reimbursable basis or as otherwise authorized by the Sponsor or as
otherwise specified herein and in accordance with the Budget. All expenses must
be documented with appropriate receipts and invoices. Payments will be made in
reimbursement to Recipient, unless specifically authorized in advance.

 
3.  
Method of Payment.  CRDF reserves the right, in its sole discretion, to
determine the method of payment, and to decline any request received that is
inconsistent with the terms of this Agreement or in violation of CRDF procedures
or Sponsor guidelines.

 
4. 
Payment by Electronic Funds Transfer.  To the extent possible CRDF attempts to
make payment to individuals, organizations and vendors via electronic funds
transfer. CRDF will make best efforts to minimize transfer fees applied by
financial institutions involved in the funds transfer process. However, CRDF is
not liable for transfer fees applied by intermediary financial institutions;
such costs must be borne by Recipient.

 
5. 
Overpayments, Erroneous or Duplicate Payments.  If Recipient becomes aware of an
overpayment, an erroneous payment, or a duplicate payment, Recipient shall
immediately notify CRDF in writing and request instructions for handling the
matter.

 
6.
Final Payment.  As required by the Standard Provision entitled “Closeout,” CRDF
will require the submission of a Final Invoice for the Agreement, marked
accordingly, as soon as possible after the end of the Agreement Period.
Recipient acknowledges the importance of timely submission and the fact that
undue delay in furnishing the required Final Invoice may prejudice payment in
whole or in part. CRDF may pay the Final Invoice amount provided that the
Recipient has [a] successfully completed performance of all of its obligations
under the Agreement and [b] furnished an acceptable release of claims against
and liabilities and obligations of CRDF, its officers, agents and employees,
arising under or relating to the Agreement.

 

FOCUS Project Agreement   September 27, 2013   Page 7 of 16

 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT D:
CRDF STANDARD PROVISIONS (AUGUST 2010)
 
1. 
Relationship.  The Parties are separate organizations operating independently in
connection with the Agreement. Neither Party has the authority to create
obligations on behalf of the other. Each shall make this fact clear to all third
parties with which it deals.

 
2.
Key Personnel.  Project Directors and other Project Personnel are subject to
Sponsor approval prior to initial assignment and any replacement. Approval is
hereby provided for Project Personnel specifically named in Article 8 of the
Basic Agreement Terms. Departure of one or more Key Personnel, or his/her/their
repeated or extended absence from the Project, may be cause for termination of
the Agreement by CRDF.

 
3. 
Goods and Services.  Goods and services purchased by the Recipient with funds
provided under this Agreement must be specifically identified in the Budget or
approved by CRDF on a case-by-case basis after the Effective Date. Such items
must be procured competitively to the extent practicable, at reasonable prices,
from responsible sources selected fairly in a manner unimpaired by conflicts of
interest or other malpractices. Receipt and proper use for activities within the
scope of Project must be fully documented. Recipient may hold title to goods
that it purchases pursuant to this Article or that are donated by CRDF, but it
shall use them only for the purposes of the Project unless otherwise approved.
Items over $5,000 or local currency equivalent per unit acquisition cost shall
be reported to CRDF and disposition instructions requested when the items are no
longer needed for such purposes.

 
4.  
Approvals.  All Agreement approvals must be in writing and requested by
Recipient from CRDF sufficiently before the desired action to permit due
consideration, consultation and decision. If it is not possible to obtain prior
written approval within such time frame, CRDF may ratify the action after the
fact, but is not obligated to do so. Recipient understands that approval
requests may take time to process and may not always be granted. All decisions
may be subject to Sponsor approval.

 
5. 
Financial Management System.  Recognizing the importance of properly managing
Project Support, the Recipient agrees to maintain a financial management system
that will enable it to comply with all applicable Agreement requirements,
including, but not limited to, the following minimum standards:

 
[a] Provides accurate, current and complete financial information about
activities funded under Agreement.
 
[b] Maintains records that adequately identify Project Support and the purposes
for which they are used; supports accounting records with source documentation
such as cancelled checks, paid bills, payrolls, and time and attendance records.
 
[c] Applies internal controls that yield effective control over and
accountability for all cash, property and other assets under the Agreement,
safeguards such assets, and ensures that the assets are used only for authorized
purposes.
 
[d] Enables Recipient to compare actual expenditures with the Budget.
 
[e] Screens out costs that are not eligible for reimbursement under the
Agreement.
 
[f] Includes procedures to ensure that invoices and requests for Project Support
are issued only when the funds/support are actually needed for Project purposes.
 

FOCUS Project Agreement   September 27, 2013   Page 8 of 16

 
 

--------------------------------------------------------------------------------

 
 
[g] Enables financial information such as expenditures in comparison to Budget
figures to be related to performance data.
 

 
Recipient agrees that CRDF, the Sponsor or their representatives may review
Recipient’s financial management system at any time to determine whether it
complies with the above requirements.

 
6.  
Individual Financial Support (IFS).  Payments to individual Project Personnel
will be made, to the extent possible, directly to bank accounts designated by
CRDF for the benefit of the individual in accordance with current CRDF
procedures.

 
7.  
Equipment.  Items over $1,000 or local currency equivalent per unit acquisition
cost and with a usable life of longer than one year shall be defined as
Equipment. Purchase of Equipment and other property is subject to the following
provisions:

 
a.  
No Equipment other than items identified in the Budget may be acquired under
this Agreement without the express written approval of the Agreement Officer.

 
b. 
All Equipment and other property acquired under this Agreement must remain
available to and be used for the Project, and may not be sold, leased, mortgaged
or otherwise transferred, or used for any non-Project purpose, be located and
maintained at the premises of the Recipient and remain accessible for viewing,
examination or audit unless CRDF agrees otherwise in writing.

 
  c. 
Unless otherwise stipulated Equipment and other physical property received by
the Recipient or Collaborator under this Agreement is supplied in the capacity
of technical assistance and is transferred to the Recipient.

 
    d. 
Title to Equipment and other property acquired under this Agreement will vest in
the Recipient.

 
 e. 
Use of any Equipment or other property acquired under this Agreement by military
end-users or for military purposes is expressly prohibited.

 
f. 
The Recipient shall ensure that all Equipment and other property provided under
this Agreement is maintained in a manner consistent with its specifications and
reasonable care, security and maintenance.

 
g. 
In the event this Agreement is terminated for cause or the Recipient is in
material breach thereof, CRDF may, at its sole discretion, require that any
Equipment and property acquired under this Agreement be returned to CRDF or
transferred to a third party as directed by CRDF.  The shipping costs related to
the return or transfer of the Equipment and property will be borne by CRDF.

 
h. 
Within thirty days of receipt of Equipment, Recipient will prepare and return to
CRDF an itemized receiving report, signed by an authorized representative,
confirming receipt in apparent good order and working condition and registration
of the Equipment on the Recipient’s balance sheet.  The report will be in a form
to be provided by CRDF.

 
8.
Travel. All travel undertaken by Recipient must be authorized in writing by the
Agreement Officer at least 10 business days in advance and is subject to the
following provisions:

 
a. 
Travel Allowances (meals, incidentals & lodging expenses) may not exceed current
US government rates unless otherwise approved by the Sponsor or provided for in
Section E.

 
b. 
All air transportation purchased must be at the “lowest logical airfare.”
“Lowest logical airfare”is defined as the lowest cost alternative that
accommodates business commitments at the place of departure and travel
destination.  Premium-, Business-class and first-class tickets are not allowable
expenses under this Agreement unless approved by the Sponsor or provided for in
Section E of this Agreement.

 
c. 
Traveler’s medical insurance is required for the duration of each
trip.performance of the Project shall be governed by the relevant provisions of
the existing agreement period.

 

FOCUS Project Agreement   September 27, 2013   Page 9 of 16

 
 

--------------------------------------------------------------------------------

 
 
9. 
Intellectual Property.   The ownership and disposition of Intellectual Property
conceived or developed in performance of the Project shall be governed by the
relevant provisions of the existing agreement between the Recipient and the
Sponsor. CRDF makes no claim to any Intellectual Property conceived or first
developed in the performance of the Project.

 
10.
Integrity and Ethics.  At all times during the Agreement Period, both in
expending Project Support as well as in its other activities, Recipient shall
adhere to the highest standards of integrity and ethics. Without prejudice to
the generality of the foregoing, Recipient shall ensure that it has not provided
or offered, and will not provide or offer, any corrupt, prohibited, unethical or
even unseemly payment or other benefit directly or indirectly to CRDF, any
government official(s), or any agent or representative of either of the
foregoing.

 
 
The Recipient shall have in place established policies and procedures for the
identification, reporting and investigation of research misconduct. Any
potential incidents of research misconduct that, if valid, would cast
significant doubt on the validity of the research results resulting under the
Project shall be reported promptly, in writing, to CRDF.

 
11.
Conflicts of Interest. All Recipients shall adhere to the highest ethical
standards in all matters related to this Agreement, and shall assure that the
Project Personnel adhere to those standards.

 
 
For purposes of this Article—

 
 
“Conflict of Interest” means a family or other personal relationship, a business
or financial interest, or any other relationship, interest or activity that

 
(i) impairs (or might impair) his/her objectivity in performing his/her
obligations under this Agreement;
 
(ii) makes him/her unable to render impartial assistance or advice under this
Agreement; or
 
(iii) gives him/her an unfair competitive advantage.
 
 
“Interest” means a relationship of any kind from which a person or organization
derives (or might derive) pecuniary or in-kind benefits.

 
 
No Recipient or Project Personnel may participate in any decision involving the
obligation of Project funds or the use or disposition of Project funds if he/she
knows, or reasonably should know, that such participation involves an actual or
potential Conflict or Interest, or the appearance of such a Conflict of
Interest.

 
 
To implement this requirement the Recipient will:

 
 
Disclose promptly to CRDF and the Sponsor any close family relationship or
interest that may constitute or create a Conflict of Interest or the appearance
of a Conflict of Interest;

 
 
o  Refrain from participating in, and from using his/her personal influence in
connection with,decisions where such participation may involve a Conflict of
Interest or the appearance of a Conflict of Interest except:

 
To provide information when requested, or
 
To provide information known to him/her indicating that a proposed or existing
transaction could be contrary to this policy.
 

FOCUS Project Agreement   September 27, 2013   Page 10 of 16

 
 

--------------------------------------------------------------------------------

 
 
 
o  Refrain from dealing on behalf of
CRDF with organizations or persons on transactions involving the obligation of
Project Support or the use thereof except after full disclosure and with the
express written authorization of the Agreement Officer.

 
 
o  Assure that Project Personnel comply with the requirements of this Article.

 
 
The Recipient will monitor its relationships and interests, and those of the
Project Personnel, on an ongoing basis and will report any relationships or
interests that might violate the provisions of this Article.

 
12.
Whistleblower Policy. It is the policy of CRDF Global that grantees, vendors and
contractors are encouraged and expected to report possible violations of laws,
rules and regulations, as well as fraudulent or dishonest use or misuse of CRDF
Global resources or property, violations of CRDF Globals conflict of interest
policy and other serious misconduct. Reports may be made directly to CRDF Global
management (who can be contacted via the main CRDF Global website
www.crdfglobal.org or via the Global Compliance hotline available at
https://crdfglobal.altertline.com/gcs/welcome?locale=en. All information will be
treated confidentially and all complaints will be investigated by CRDF Global
management and regularly reported to the Audit Committee of the Board of
Directors. CRDF Global will not retaliate, nor will CRDF Globaltolerate
retaliation by any of its employees, against any grantee, vendor or contractor
who makes a good faith report pursuant to this policy; even if an investigation
shows that there has not been a violation.

 
13.
Confidential Information.  Confidential information, as used in this Agreement,
means: 1) information or data of a personal nature about an individual or 2)
information or data submitted by or pertaining to the Recipient, the Sponsor,
Secondary Collaborators, subcontractors, subawardees or CRDF.
 
Information may be further identified as “business-confidential” if (1) a person
having the information may derive an economic benefit from it or obtain a
competitive advantage over those who do not have it, (2) the information is not
generally known or publicly available from other sources, and (3) the owner of
the information has not previously made it available without imposing in a
timely manner an obligation to keep it confidential.
 
In the event that information identified in a timely fashion as confidential or
business-confidential is furnished or created under the award, Recipient and
Project Personnel shall protect such information in accordance with applicable
laws, regulations, and administrative or internal practice.
 
All aspects of this Agreement, except its financial aspects and information
specifically designated as confidential in accordance with the provisions set
forth in this Agreement, are considered accessible to the public.  Confidential
information, as defined in (1) and (2) above, shall not be disclosed without the
prior written consent of the Recipient, Project Personnel, the Sponsor or CRDF
as appropriate.
 
Whenever the Recipient is uncertain with regard to the proper handling of
material under the Project, or if the material in question is confidential
information subject to this Agreement, Recipient shall obtain a written
determination from the Agreement Officer prior to any release, disclosure,
dissemination, or publication.
 
In addition to the types of confidential information described above,
information which might require special consideration with regard to the timing
of its disclosure may derive from studies or research, during which public
disclosure of preliminary invalidated findings could create erroneous
conclusions which might threaten public health or safety if acted upon.
 
Written advance notice of at least forty-five (45) days will be provided to the
Agreement Officer of Recipient’s intent to release findings of studies or
research, which have the possibility of adverse effects on the public, CRDF or
the Sponsor.  If the Agreement Officer does not pose any objections in writing
within the forty-five (45) day period, Recipient may proceed with disclosure.

 



 

FOCUS Project Agreement   September 27, 2013   Page 11 of 16

 
 

--------------------------------------------------------------------------------

 
 
14.
Debarment and Other Responsibility Matters.  By signing this Agreement, the
Recipient certifies that neither it nor any individual Project Personnel is
presently debarred, suspended, proposed for debarment, declared ineligible, or
voluntarily excluded from activities subject to the debarment or suspension, by
any US Federal, State, or local department or agency. Recipient is responsible
for notifying CRDF immediately in writing if it or individual Project Personnel
becomes debarred, suspended, declared ineligible or voluntarily excluded from
activities to subject to debarment or suspension or is proposed for debarment.

 
15.
Compliance with Law.  In performing its duties under the Agreement, Recipient
shall ensure that it strictly complies with all applicable laws and mandatory
public policies (including, but not limited to, those relating to corporate
operations, taxation, employment and the environment), and shall be solely
responsible for all costs, risks and delays resulting from doing so, or the
failure to do so. The Recipient further acknowledges that, when applicable, it
has the responsibility to obtain export licenses, or other export authority as
may be required, with respect to activities undertaken in connection with this
Agreement.

 
16.
Foreign Taxes and Related Considerations. Funds provided under this Agreement
may not be used to pay any customs, duties, taxes, fees or other such levies and
costs incurred within the territory of the Recipient’s country unless otherwise
authorized by the Agreement Officer. Recipient shall inform CRDF immediately, in
writing, of any tax or duty imposed on funds or materials provided by CRDF under
this Agreement. Recipient shall comply with all applicable local tax regulations
and reporting requirements, and Recipient may choose to seek advice from
appropriate tax authorities or other professionals to ensure their compliance.

 
17.
Records. Recipient agrees [a] to keep complete records of all costs charged to
the Agreement for at least three years after the Expiration Date or until such
later date as any claim, audit or review begun before then is completed, and [b]
to ensure that the foregoing are supported by adequate documentation.Records
shall be kept in accordance with formally prescribed generally accepted
accounting principles. Timely, unrestricted access to records shall be provided
to CRDF, the Sponsor or their representatives to make audits, examinations,
excerpts, transcripts and copies for as long as the records are kept. Timely and
reasonable access to Recipient personnel for interviews and discussions related
to such records shall also be ensured.

 
18.
Monitoring and Evaluation. CRDF may appropriately monitor and evaluate (“M&E”)
the financial and programmatic progress of Agreement activities. Recipient
agrees to cooperate with all reasonable requests for assistance in connection
with such M&E, including but not limited to facilitating site visits, providing
records or other information pertinent to such activities. Recipient also agrees
to prepare and submit required reports in a timely manner period.

 
19.
Audits.  At any time during or after the Agreement Period and/or closeout, CRDF
reserves the right [a] for itself, the Sponsor, and/or their representatives to
conduct limited-scope (agreed-upon procedures) audits of Agreement expenditures
and other support; [b] to issue management decisions in response to any
resulting finding(s); and [c] to adjust its records, and to require Recipient to
adjust its records, in accordance with such decisions. CRDF also reserves the
right to take such other measures as it may deem necessary, in its sole
discretion, as a result of such audits and audit findings.

 

FOCUS Project Agreement   September 27, 2013   Page 12 of 16

 
 

--------------------------------------------------------------------------------

 
 
20.
Human Subjects Research.
 
[RESERVED]

 
21. 
Animal Welfare.
 
[RESERVED]

 
22.
Research Involving Recombinant DNA Molecules.
 
[RESERVED]

 
23.
Terrorism.  As a material condition of receiving support under this Agreement,
Recipient accepts the obligation to take all reasonable steps to prevent
financing or any other form of material support being provided to terrorists and
individuals and entities that provide support or services to, are owned or
controlled by, act for or on behalf of, or are otherwise associated with
terrorists. With prejudice to the generality of the foregoing, Recipient agrees
to ensure that it does not engage in any transaction with or otherwise provide
any financing or other material support to an individual or entity on the
Specially Designated National (SDN) list issued by the Office of Foreign Assets
Control of the US Treasury Department
(http://www.treas.gov/offices/enforcement/ofac/sdn”). Recipient will also
require all subrecipients, contractors and others with whom it deals under the
Project to comply with this provision.

 
24.
Human Trafficking and Forced Labor.  During the Agreement Period, Recipient
agrees not to engage in severe forms of human trafficking, procure a commercial
sex act, or use forced labor in performance of the Agreement. Recipient further
agrees to ensure that its employees and subrecipients observe the same
requirement, and to disclose any information or allegations of violations that
come to its attention; failure to comply with the requirements of this Article
may result in unilateral termination of the Agreement by CRDF without penalty or
further payment.

 
25.
Liability. Recipient agrees and shall require individual Project Personnel to
agree that CRDF shall have no liability to the Recipient, Project Personnel or
any other entity or person for any claims arising out of, or related to, the
performance of this Agreement or the representations or warranties made by the
Recipient and Project Personnel herein except if, and to the extent, due to the
negligent, willful or intentional misconduct of CRDF, its officers, employees or
agents. In addition, except as prohibited by applicable law, all parties to this
Agreement assume their own respective liability that may be incurred, including
attorney's fees, in defending any action as a result of performance under this
Agreement to the extent such liability is a result of the party's negligent,
willful or intentional misconduct. The Recipient is advised to take such steps
as may be deemed necessary to insure or protect themselves, their employees and
property.

 
26.
No Third-Party Beneficiary. Except as specifically set forth in this Agreement,
this Agreement is not intended to create and does not create any rights in or
benefits to any third party.

 
27.
Force Majeure. No party shall be liable for any failure to perform its
obligations under this Agreement, if such failure results from any Acts of God,
Acts of War, riot, civil unrest, flood, earthquake or other similar cause beyond
such party’s reasonable control (including any mechanical, electronic or
communications failure, but excluding failure caused by a party’s financial
condition or negligence).

 

FOCUS Project Agreement   September 27, 2013   Page 13 of 16

 
 

--------------------------------------------------------------------------------

 
 
 
A party experiencing a Force Majeure circumstance shall notify the other
party(ies), in writing, as soon as possible describing the situation and its
impact on the conduct of the Project. The term of this Agreement may be
automatically extended by a period equivalent to the period of the force
majeure. Should the force majeure situation make it impractical to continue with
the execution of the Project, this Agreement may be terminated in accordance
with the provisions of this Agreement.

 
28.
Suspension.  At any time during the Agreement Period, CRDF may suspend the
Agreement for any reason for up to 60 days, or longer if deemed necessary.
Suspension may be in whole or in part and shall be effective on the date stated
in a written notice to Recipient. The notice will identify the type of action
taken and instruct Recipient to cease incurring costs for Project activities,
subject to any exceptions stated.

 
29.
Termination.  At any time during the Agreement Period, CRDF may take any one or
more of the following actions: [a] unilaterally terminate the Agreement for
convenience with fifteen days notice [b] unilaterally terminate the Agreement
due to Recipient’s material breach or noncompliance with the terms and
conditions of the Agreement, Recipient insolvency, or upon the direction of any
cognizant government official or requirement of applicable law; [c] terminate by
mutual agreement of the Parties; or [d] terminate at Recipient’s request.
Termination shall be effective on the date stated in a written notice to
Recipient. The notice will identify the type of action taken and instruct
Recipient to cease incurring costs for Project activities, subject to any
exceptions stated. Unilateral notices of termination(except for material
breach/noncompliance by Recipient, government direction or requirement of law,
in which cases CRDF shall have no further liability) will ask Recipient promptly
to submit a claim for reimbursement of eligible costs incurred before the
termination effective date.

 
30.
Resolution of Disputes.  The Parties will exert their best efforts to consult
and resolve all issues in connection with the Agreement amicably, equitably and
in a mutually satisfactorily manner. Issues that cannot be resolved by
communications between the contact persons specified on the Cover Sheet will be
reviewed by each Party’s senior management. Any remaining issues may be resolved
by any agreed non-judicial procedure, absent agreement on which the sole
recourse of either Party shall be the courts in the Commonwealth of Virginia,
USA. Claims may not include losses, damages or other relief based on harm that
could have been avoided or mitigated by reasonable actions of the claiming Party
or any exemplary, consequential or punitive damages, however described.

 
31.
Governing Law.  This Agreement, its making and performance, and the surrounding
facts and circumstances shall be interpreted in accordance with the laws in
effect in the Commonwealth of Virginia, USA, without effect to its
conflict-of-law rules.

 
32.
Amendments.  The Agreement may only be modified by a written amendment signed by
both Parties.

 
33.
Issuance in Multiple Languages. For explanatory purposes or for the sake of
clarification, this Agreement and associated documents may be translated into
one or more languages other than English. In the event of the existence of such
translations, the English-language version shall serve as the definitive version
determining the interpretation of any provision contained herein.

 
34.
 Closeout. To facilitate timely closeout of the Agreement, Recipient agrees to
perform all of its Agreement obligations in a timely manner and to take all
necessary and appropriate steps to assist CRDF in the closeout process. Closeout
shall, in addition to such other steps as CRDF may reasonably request, follow
standard CRDF procedures which include the following Recipient actions:  [a]
liquidation of unliquidated obligations, [b] submission of a Final Invoice as
applicable, [c] refund of unobligated balances, [d] accounting for and, if
instructed by CRDF or the Sponsor, disposing of goods and other items procured
with Project support; and [e] execution of an acceptable release.  Upon
completion of closeout, CRDF will make any final payment due as approved by the
Sponsor. Recipient agrees to complete any required closeout actions within 30
days after the Expiration Date unless an extension is granted by CRDF.

 

FOCUS Project Agreement   September 27, 2013   Page 14 of 16

 
 

--------------------------------------------------------------------------------

 
 
35.
Refunds.  Recipient agrees to promptly refund to CRDF (1) upon request at any
time, whether during or after the Agreement Period, or prior to or after
closeout, any costs charged to the Agreement or uses of other Project Support
that are determined to be ineligible in accordance with the terms and conditions
of the Agreement; or (2) after the Expiration Date, any balance of Project
Support not already expended or irrevocably obligated.

 
36.
Offsets.  CRDF may deduct from any payment all or part of any amount, whether in
connection with the Agreement or any other agreement, owed to it by Recipient.

 
37.
Non-Waiver.  Failure of either or both Parties to enforce any Agreement
provision(s) shall not be deemed a waiver or Amendment of the Agreement or a
waiver of any prior or subsequent breach.

 
38.
Successors and Assigns.  This Agreement shall insure to the benefit of and be
binding on the Parties’ respective heirs, executors, administrators, successors
and approved assigns.

 
39.
Assignment and Subagreements.  Recipient may not assign, subcontract, grant,
subgrant or otherwise transfer any rights (including, but not limited to, claims
and rights to receive payment) or obligations under the Agreement to any other
person or entity without the written approval of the Sponsor and CRDF.

 
40.
Severability  Any Agreement provision(s) determined by a court or other
competent authority to contravene applicable law or mandatory public policy will
be rendered void or unenforceable only to the extent of such contravention;
remaining provisions shall continue in full force and effect and be construed to
implement the Parties’ intent to the maximum extent practicable.

 
41.
Publications. Unless otherwise provided in Section E, the Recipient is free to
publish the results and findings of research performed under the Project. Unless
otherwise specified in Section E all publications must acknowledge the support
provided by the Sponsor.

 

FOCUS Project Agreement   September 27, 2013   Page 15 of 16

 
 

--------------------------------------------------------------------------------

 
 
ATTACHMENT E
SPONSOR CONDITIONS & EXCEPTIONS
 
1. 
Official Address. This Agreement is issued under the authority of the U.S.
Civilian Research & Development Foundation, whose corporate headquarters is
located at 1776 Wilson Boulevard, Suite 300, Arlington, VA 22209 USA.

 
{For use if CRDF Kyiv contact information is used on the cover sheet}
 
2. 
Order of Precedence. The attached agreement, and all associated appendices,
between {Sponsor} and the{Recipient} are hereby incorporated, in their entirety,
to this Agreement. In the event of a conflict between CRDF agreement terms and
the terms of the incorporated agreement, the terms of the incorporated agreement
shall govern.

 
 
 
 
 

FOCUS Project Agreement   September 27, 2013   Page 16 of 16

--------------------------------------------------------------------------------